Citation Nr: 1145240	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected status post ACL reconstruction of the right knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1986 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the RO.

The Board notes that, while the Veteran has provided information on his left knee disorder, he also has stated that his intent is not to raise a service connection claim for a left knee disorder; therefore, the Board does not refer the matter to the RO for further action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Veteran lives in Germany, he reports receiving treatment at VA in Illinois when he visits.  The record indicates that he has made at least three recent trips, but VA treatment records have not been associated with the claims file.

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

In a letter received in September 2009, the Veteran stated that he anticipated having right knee replacement surgery in the summer of 2010.  Since these records would be pertinent to the appeal, they should be obtained.

The Board also finds that the February 2009 examination to determine the severity of the service-connected right knee disabilities is not adequate to rate the service-connected knee disability.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).   

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011). 

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45. 

The examination of February 2009 does not address most of these factors.  Consequently, another examination is necessary.

The Board also notes that range of motion studies in the medical records are reported in a confusing manner. An explanation of what the numbers represent in terms of the established rating criteria would be helpful to eliminate any confusion or misinterpretation.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of any outstanding records referable to treatment rendered the Veteran for his service-connected right knee disability by VA since January 2007.

2.  The RO also should take appropriate steps to contact the Veteran and ask him to identify all non-VA treatment rendered for the service-connected right knee disability since February 2010.  Based on his response, the RO should take all indicated action to obtain copies of all records from any identified treatment source.  In particular, the RO should obtain copies of records referable to total right knee replacement surgery.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  The letter should invite the Veteran to submit any other medical evidence or treatment records in support of his claims. 

3.  The RO should then arrange for the Veteran to undergo an orthopedic examination for VA to ascertain the nature and severity of the service-connected right knee disability.  

The examiner should report the passive and active range of motion in the right knee in degrees and clearly indicate what each number represents.  The examiner should determine whether the right knee disability is manifested by painful motion, weakened movement, excess fatigability or incoordination. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination. 

The examiner should report whether there is lateral subluxation or lateral instability of the right knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe). 

The examiner should report whether the functional impairment due to the right knee disability is severe, moderate or slight. 

The examiner should report on whether there has been removal of the semilunar cartilage that is symptomatic or if there is semilunar cartilage dislocation with frequent episodes of "locking," pain, and effusion into the joint.

If the Veteran has had total knee replacement, the examiner should report all residual symptoms due to the total right knee replacement and report whether there is evidence of severe painful motion, weakness in the affected extremity, pain, or limitation of motion.  

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


